Per Curiam.
Gentlemen of the jury, it is impossible almost for men on untutored horses to ride through a company of men standing elbow and elbow, two deep, without doing injury.1 It is no excuse for one to say he did no mischief, for, if harm was done, all are guilty.
Notwithstanding the charge, the jury acquitted Harris but found Russel guilty, whom the Court fined fifteen dollars.

 Footnote by Wilson, “The Court cited a case out of [3] Wilson’s Reports, p. [403] about throwing a squib in the market.”